     Case 1:20-cv-02295-EGS Document 154-2 Filed 05/12/21 Page 1 of 7




I, Earl D. Randel, under penalty of perjury and in lieu of affidavit as permitted by 28 U.S.C. §

1746, state as follows:

   l. On April 30, 2021, I submitted a declaration in support of Defendants ' Notice of

       Extra Trips Process in the above-captioned matter. I am submitting this

       supplemental declaration in support of Defendants ' Motion for Clarification or, in the

       Alternative, to Modify the Preliminary Injunction, to provide further detail and

       clarify the limited circumstances in which it is in the Postal Service' s interests for the

       Surface Planner Group effecting the extra trip process to decline approval for

       network trips. This supplemental declaration is based on information available to me

       in the course of my duties at the Postal Service as Acting Director, Logistics Surface

       Planning at Postal Service Headquarters, including information provided by other

       Postal Service officials with whom I work.

   2. The Postal Service manages a complicated surface transportation network, with many

       third-party suppliers and supplier brokers that provide, on average, more than 13,000

       daily network trips. As referenced in my Ap1il 30, 2021 declaration (Dec.), network trips

       transport mail between processing and distribution facilities, or between those facilities

       and surface transportation centers (STCs). These trips are generally long distance. Dec.

       ,i,i 2, 4. Highway Contract Route (HCR) suppliers, with whom the Postal Service has

       negotiated contracts, perform the vast majority of the work for network surface

       transportation, us ing large trucks, most often large tractor-trailers . Dec. ,i 6.

   3. In mid to late April, the Postal Service initially began implementing a new process that

       was directed at centralizing and managing HCR supplier selection for extra network

       transportation service and improving data collection regarding such transportation service

       and that focused solely on requests for extra HCR supplier truck trips within network
 Case 1:20-cv-02295-EGS Document 154-2 Filed 05/12/21 Page 2 of 7




     surface transportation. The new process did not include monitoring of local service

     transportation or postal vehicle trips.

4. The new process had two major goals-ensuring selection of the supplier and trip that

     was the best alternative for meeting service at the lowest cost and collecting data to

     improve network performance. Gathering data about network extra trips allows the

     Postal Service to make network adjustments to improve service performance and mitigate

     unnecessary expense. Dec. ,i,i 7-8. Potential network adjustments include adjusting the

     times of schedules, adding new scheduled trips (rather than relying on frequent extras),

     and/or adding an additional regular scheduled stop that would be in the line of travel for

     timely transport of mail.

5. It is in the Postal Service's interests for the process to include another function: for the

     Surface Planner Group to evaluate the circumstances of an extra trip request and decline

     approval for network trips in two very limited circumstances: (l) where an extra trip

     would not be service responsive, and (2) where not utilizing an extra trip would delay the

     delivery of only a small volume of mail.

6. Since April 30, 2021, the Postal Service has clarified the general parameters of the two

     circumstances where it would decline approval of network trips if this Court were to

     confirm that denial of extra trips under those limited circumstances does not violate the

     existing preliminary injunction.

     Where an extra trip would not be service responsive.

7.   "Service responsive" is a phrase the Postal Service uses to describe trips that deliver mail

     within the published service standards approved by the Postal Regulatory Commission.

     Service standards reflect the target goal for the time a mailpiece or package is expected to



                                                2
 Case 1:20-cv-02295-EGS Document 154-2 Filed 05/12/21 Page 3 of 7




   take from origin to its ultimate destination. The standard varies according to the mail

   product (e.g., First-Class Mail, Marketing Mail) and the distance traveled. For example,

   where the service standard is 3 days, a trip is deemed "service responsive" if it enables

   the mail to arrive at a destination processing center in time for it to be processed,

   transp01ted to the delivery unit, and delivered by the letter carrier within 3 days.

8. To be service responsive, mail must arrive at the ultimate destination processing facility

   that will process the mail for delivery by "critical entry time." Critical entry time, or

   CET, is the time by which mail needs to be received by a facility to be included in that

   day's processing and then transported to delivery units (e.g., post offices) for delivery by

   letter carriers the next day. Whether the extra trip wi11 proceed directly to the destination

   processing facility or to an STC, where the mail is transferred to another truck for

   transportation to the destination processing center, the mail must arrive at the destination

   processing facility by the critical entry time for that type of mail to be considered service

   responsive.

9. An extra trip is not service responsive when, even if the trip were run, the mail

   transported would not meet the service performance target for that mail. More

   specifically, an extra trip would be considered not service responsive when the trip would

   not arrive at the destination processing facility within a timeframe that will meet the CET

   in order to achieve service performance targets.

10. For example, the critical entry time for First-Class Mail is generally 8:00 a.m. First-Class

    Mail that aiTives at a destination processing and distribution center by 8:00 a.m. is

    processed and transported that day to delivery units and delivered by letter carriers the

    next day. An extra trip that will not aiTive at the destination processing center by 8:00



                                              3
 Case 1:20-cv-02295-EGS Document 154-2 Filed 05/12/21 Page 4 of 7




   a.m. is not service responsive. Similarly, if the mail must be transferred at an STC to

   another truck for delivery to the destination processing center, it must arrive at the STC

   before the scheduled time for the truck to which the mail is to be transferred to depart.

   Otherwise, the STC will not be able to load the mail onto a truck in time for it to be

   transported to the destination processing center by the critical entry time.

11. In both situations, the same level of service can be achieved if the mail travels on an extra

   trip or is loaded onto the next regularly scheduled trip. There would be no benefit

   whatsoever to running the extra trip, and running it would create unnecessary costs for the

   Postal Service.

   Only a small volume of mail would be delayed.

12. The Postal Service has refined the second category of potential trip denials that we

   anticipated as of the time of my prior Declaration. My original Declaration referred to

   this category as "where utilization of an extra trip would cause significant expenses and

   delay the delivery of only a small volume of mail." Dec. ,i 18. Rephrased more

   accurately, the second category is "where utilization of an extra trip would cause

   significant expenses and only a small volume of mail would be delayed if an extra trip is

   not used."

13. The Postal Service does not have sufficient resources to utilize extra trips in each and

   every circumstance in which a small volume of mail has not been loaded on the

   appropriately scheduled trip. Moreover, there is a limited supply of transportation

   providers and using a truck and driver for a trip with little to no volume could mean that a

   provider is not available for a trip with more significant volume. Therefore, the Postal

   Service has reasonably decided not to order an extra trip where the volume of mail to be



                                              4
 Case 1:20-cv-02295-EGS Document 154-2 Filed 05/12/21 Page 5 of 7




   transported is very small and the cost of the extra trip is extraordinarily high in relation to

   usual costs of transportations for trucks that are fully loaded or loaded with a substantial

   volume of mail. Given the small volume of mail, any delay would have a virtually

   immeasurable effect on overall ability to achieve service performance goals, while the

   cumulative costs of proceeding with each and every possible extra trip would be

   financially irresponsible.

14. After further evaluation, we have determined that, for purposes of applying a uniform

   standard, the Surface Planner Group would be authorized to decline approval of an extra

   trip where only a small volume of mail would be delayed and to further define "small

   volume" in terms of the load capacity of the truck transporting the mail, i.e., where the

   volume of mail for which an extra trip is requested is less than 15% of the truck's full

   capacity.

15. The Postal Service believes that where the volume of mail for which an extra trip is

   requested is less than 15%, there would be minimal, if any, effect on timeliness of overall

   service performance and that the efficiency and costs savings achieved by not running the

   trip outweighs that minimal effect.

16. Where the mail volume is less than 15%, the Surface Planner Group would attempt to

   identify alternative trips that have capacity to transport the mail. In most circumstances,

   alternative means of transporting the mail, such as putting it into bags that can be loaded

   into remaining space on a truck that is otherwise fully loaded or moving that mail volume

   to a nearby route that will arrive at the designation facility prior to CET are available.

17. During the April 2021 initial implementation of the new process, only one of the over 700

   extra trip requests-less than 0.2 percent of requests-was denied on the grounds of low



                                              5
 Case 1:20-cv-02295-EGS Document 154-2 Filed 05/12/21 Page 6 of 7




   volume of mail. See Dec. ,r,r 15-16. The Postal Service anticipates that if the new process

   were authorized to deny extra trips in the limited circumstances identified, only a

   similarly small percentage of requests would be denied due to truck capacity utilization of

   less than 15% .

18. The one instance of a trip denial on grounds of low capacity during the initial

   implementation involved the Surface Planner Group's decision that the costs of the trip

   would be excessive and would have little, if any, effect on overall service performance,

   given the low volume of mail, which was less than 20% of the truck' s capacity (but more

   than 15%). Although the process was not intended to operate to deny extra tiips (and the

   Postal Service has reiterated that extra trips are not to be denied), as discussed above, in

   an effort to minimize the number of extra trip requests that may be denied due to low

   volume, the Postal Service would set the percentage at 15% moving forward.

19. The Surface Planner Group staff consists of professional logistics employees who have

   solid experience in monitoring and evaluating Postal Service transportation logistics,

   using the Service Visibility interface and other electronic tools. When addressing an

   extra trip request, the staff is equipped to identify all means of achieving delivery of the

   volume of mail to be transported so that the Group can make a well-informed decision as

   to whether an extra trip will be service responsive and will transport volumes of mail that

   exceed 15% of the truck' s capacity.

20. The Postal Service believes that using the new process to approve the vast majority of

   extra trips requested, and denying trips only where the extra trip is not service responsive

   and where the mail volume to be transported amounts to less than 15% of the mail, are

   appropriate and will promote the efficiency of mail service and reduce costs, while still



                                              6
     Case 1:20-cv-02295-EGS Document 154-2 Filed 05/12/21 Page 7 of 7




       maintaining the practice of utilizing a large number of extra trips on a daily basis where

       necessary. Of course, as in the past, it is possible that a request for an extra trip may not

       be approved solely because no truck is available.

   21. Given the complexity of the surface network transportation system and size of Postal

       Service nationwide operations, it is possible that unforeseen circumstances could arise

       that lead to the Surface Planner Group having to exercise reasonable business judgment in

       application of these parameters for evaluating and approving extra trips. For example, if

       an extra trip is requested to move a volume of a particular mail product that would

       constitute less than 15% of a truck ' s capacity but the requester suggests filling the truck

       with other items or products that are subject to a longer service standard, such as

       Marketing Mail, the Surface Planner Group may decline approval of an extra trip because

       other alternatives that will timely deliver the mail product are located or there is capacity

       on the next scheduled trip.

   22. We anticipate that application of these two defined categories will generally be

       straightforward and will result in a more uniform approval of extra trips nationwide.

I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief.



             Executed at Washington, D.C. on the .1L_ day of May, 2021



               EARL D. RANDEL




                                                  7
